Giegerich, J. (dissenting).
Regan v. Luthy, 16 Daly, 413'; 11 N. Y. Supp. 709, decided in 1890, which is treated in the prevailing opinion as superseded by the authority of Beekman v. Van Dolsen, 63 Hun, 487, decided in 1892, was explicitly approved and followed by this court in Myers v. Hussenbuth, 32 Misc. Rep. 717, decided in 1900.
Under such circumstances, I think we should adhere to the rule of the Regan case, as reaffirmed in the Myers case, and, therefore, vote for an affirmance of the judgment without any modification.
Judgment modified and, as modified, affirmed, without costs.